            Case 1:18-cv-12428-MLW Document 9 Filed 01/18/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

LEERS WEINZAPFEL                             )
ASSOCIATES ARCHITECTS, INC.,                 )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      Civil Action No. 1:18-cv-12428-MLW
                                             )
KIRSTJEN M. NIELSEN, Secretary,              )
U.S. Department of Homeland Security;        )
U.S. DEPARTMENT OF HOMELAND                  )
SECURITY; U.S. CITIZENSHIP AND               )
IMMIGRATION SERVICES, and                    )
LAURA B. ZUCHOWSKI, Director,                )
USCIS Vermont Service Center,                )
                                             )
                      Defendants.            )

                    ASSENTED-TO MOTION FOR A STAY OF ALL
                DEADLINES IN LIGHT OF LAPSE OF APPROPRIATIONS

       The above-named defendants (“Defendants”), by and through their attorney, Andrew E.

Lelling, United States Attorney for the District of Massachusetts, respectfully move for a stay of

all deadlines in light of the lapse in appropriations and an extension of time until 14 days after

Congress restores funding to the Department. In support of this motion, Defendants state as

follows.

                                   LAPSE IN APPROPRIATIONS

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

Department does not know when funding will be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
            Case 1:18-cv-12428-MLW Document 9 Filed 01/18/19 Page 2 of 3



                                    PENDING DEADLINES

       3.      By rule, unless the Court allows this motion, Defendant’s answer or other response

to the Complaint is due on Tuesday, January 22, 2019. See Fed. R. Civ. P. 12(a)(2).

                                     RELIEF REQUESTED

       4.      Based on the lapse in appropriations and the prohibitory language in § 1342,

Defendants request a stay of the above deadline, and any other deadline that might arise during the

lapse in appropriations, and an extension of time to respond to the Complaint until 14 days after

Congress restores funding to the Department.

       5.      Defendants state further that this matter may be rendered moot before the lapse in

appropriation ends. Defendants have or soon will reopen Plaintiff’s case, at the agency level, and

will make a redetermination as to the relief Plaintiff has requested. If that redetermination results

in an approval of the relief Plaintiff has requested, this litigation will be rendered moot. Thus,

granting this motion will prejudice no party and may well preserve judicial resources.

       6.      Plaintiff’s counsel has assented to the relief sought in this motion.

       WHEREFORE, Defendants respectfully request a stay of the above deadline, and any other

deadline that might arise during the lapse in appropriations, and an extension of time to respond to

the Complaint until 14 days after Congress restores funding to the Department.

 Dated: January 18, 2019                           Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                            By:    /s/ Jason C. Weida
                                                   Jason C. Weida (BBO No. 663097)
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   John Joseph Moakley U.S. Courthouse
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3180
                                                   Jason.Weida@usdoj.gov
                                                  2
          Case 1:18-cv-12428-MLW Document 9 Filed 01/18/19 Page 3 of 3



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that, by telephone on January 17, 2019, I conferred with Plaintiff’s counsel,
who assented to the relief sought in this motion.

                                               /s/ Jason C. Weida
                                              Jason C. Weida
Dated: January 18, 2019                       Assistant U.S. Attorney


                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent
 electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
 and paper copies will be sent to those indicated as non-registered participants by First Class Mail.

                                               /s/ Jason C. Weida
                                              Jason C. Weida
Dated: January 18, 2019                       Assistant U.S. Attorney




                                                  3
